Dear Mr. McKay:
Your opinion request asked if there was any apportionment of the costs associated with maintaining the St. Landry Parish jail, between the Sheriff's Office, the police jury and the State of Louisiana.
As factual background, you state that the police jury pays various common costs associated with the care of both state and parish prisoners.  These costs include:
                toiletries and supplies uniforms for prisoners bedding materials utilities at jail jail physicians
You further state that the percentage of state prisoners housed at the jail has ranged from 25% to 40%.
Your specific question is as follows:
           Is the State of Louisiana or the St. Landry Parish Sheriff's Office responsible for paying a proportional share of certain common costs that benefit both parish and state prisoners?
We enclose herewith a copy of Attorney General's Opinion NO. 90-427 which in part answers your question:  The statutory scheme for financing parish jails is found at LSA-R.S.15:702-705.  As stated in Opinion Number 90-427, "the parish governing authority is responsible for the expense of establishing, maintaining, and operating the jail."
Payments made by the State of Louisiana are specifically governed by LSA-R.S. 15:824B as amended in 1991.  That statute specifically requires, with regard to State prisoners defined therein, as follows:
           ". . . the department shall pay to each parish sheriff, or to the governing authority of those parishes in which the governing authority operates the parish jail, for keeping and feeding individuals in the parish jail, the sum of twenty-one dollars per day from the date of sentencing until the individual is confined for a penal or correctional institution under the supervision of the department.  The department shall, in addition, reimburse only the cost of extraordinary medical expenses incurred in emergency circumstances . . ."
This statute provides for and strictly limits the amount of the state payment. In your case, those funds are paid to the sheriff.  While the parish may not share in these payments, in accord with the reasoning of Opinion 90-427, it may proportionately reduce its financial contribution for certain operating expenses of the jail in accord with the percentage of state prisoners housed therein.
Trusting the foregoing is helpful to your inquiry, we remain
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JAMES M. ROSS Assistant Attorney General
RPI/JMR:cdw WP51:93-639